Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-3, 6-8, 10, 12-22, 24, and 27-29 are objected to because of the following informalities:  
“The ACK/NACK message" in claim 2 (line 3) and claim 12 (line 2) should be replaced with - - the ACK/NACK - - to be consistent with the first citation of “an acknowledgment or a negative acknowledgment (ACK/NACK)” in claim 1 (line 6-7).
Claim 3 (line 2-3), claim 15 (line 3), and claim 24 (line 3) recite “the original transmission” and it should be - - an original transmission - -, as “the original transmission” lacks antecedent basis.
Claim 6 (line 4), claim 17 (line 4), and claim 27 (line 4) recite “PUCCH” and it should be - - physical uplink control channel (PUCCH) - -, for the term to be defined at its first use.
Claim 6 (line 4), claim 17 (line 4), and claim 27 (line 4) recite “PDSCH” and it should be - - physical downlink shared channel (PDSCH) - -, for the term to be defined at its first use.
Claim 7 (line 2) and claim 28 (line 2) recites “the original data” and it should be - - original data - -, as “the original data” lacks antecedent basis.
“Source transmitter" in claim 7 (line 3) and claim 8 (line 2) should be replaced with - - the source transmitter - - to be consistent with the first citation of “a source transmitter” in claim 1 (line 3).
“The location of a resource on which the original data was transmitted" in claim 8 (line 1-2) should be replaced with - - the location of the resource on which the original data was 
Claim 8 (line 4), claim 18 (line 4), and claim 29 (line 4) recite “PDCCH” and it should be - - physical downlink control channel (PDCCH) - -, for the term to be defined at its first use.
Claim 8 (line 5), claim 18 (line 5), and claim 29 (line 5) recite “TRP” and it should be - - transmission/reception point (TRP) - -, for the term to be defined at its first use.
Claim 8 (line 6), claim 18 (line 6), and claim 29 (line 6) recite “CORESET” and it should be - - control resource set (CORESET) - -, for the term to be defined at its first use.
Claim 8 (line 7), claim 18 (line 7), and claim 29 (line 7) recite “HARQ” and it should be - - hybrid automatic repeat request (HARQ) - -, for the term to be defined at its first use.
Claim 8 (line 9), claim 18 (line 9), and claim 29 (line 9) recite “CBG” and it should be - - code block group (CBG) - -, for the term to be defined at its first use.
Claim 8 (line 10), claim 18 (line 10), and claim 29 (line 10) recite “DAI” and it should be - - downlink assignment index (DAI) - -, for the term to be defined at its first use.
Claim 10 (line 2-3) recites “the transmission from the source transmitter to the second UE” and it should be - - a transmission from the source transmitter to the second UE - -, as “the transmission from the source transmitter to the second UE” lacks antecedent basis.
Claim 13 (line 7) and claim 22 (line 2) recite “UE” and it should be - - user equipment (UE) - -, for the term to be defined at its first use.
“The method of" in claim 14 (line 1), claim 15 (line 1), claim 16 (line 1), claim 17 (line 1), claim 18 (line 1), claim 19 (line 1), claim 20 (line 1), and claim 21 (line 1) should be replaced with - - the apparatus of - - to be consistent with the first citation of “Apparatus” in claim 13 (line 1).

“The location of a resource on which the original data was transmitted" in claim 18 (line 1-2) should be replaced with - - a location of a resource on which the original data was transmitted - -, as “the location of a resource on which the original data was transmitted” lacks antecedent basis.
“Source transmitter" in claim 18 (line 2) should be replaced with - - the source transmitter - - to be consistent with the first citation of “a source transmitter” in claim 13 (line 6).
“The ACK/NACK message" in claim 23 (line 4) should be replaced with - - the ACK/NACK - - to be consistent with the first citation of “an acknowledgment or a negative acknowledgment (ACK/NACK)” in claim 22 (line 7-8).
“Source transmitter" in claim 28 (line 3) and claim 29 (line 2) should be replaced with - - the source transmitter - - to be consistent with the first citation of “a source transmitter” in claim 22 (line 2-3).
“The location of a resource on which the original data was transmitted" in claim 29 (line 1-2) should be replaced with - - the location of the resource on which the original data was transmitted - - to be consistent with the first citation of “a location of a resource on which the original data was transmitted” in claim 28 (line 2-3).

Claim Interpretation
3.	Regarding claims 22-24, claim limitations “means for receiving,” “means for identifying,” “means for transmitting,” and “means for retransmitting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 22-24 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, also described in the specification, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a device 605 that supports relaying of messages, and may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including a communications manager 610, an I/O controller 615, a transceiver 620, an antenna 625, memory 630, and a processor 640 (see FIG. 6, Specification para 94). The claimed function achieved by the structure is also described in the specification (see FIG. 6, Specification para 95-98).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 (lines 1-2), recites “the receiving means further comprising means for receiving configuration information.” The limitation “the receiving means” lacks antecedent basis. It is unclear whether “the receiving means” is “means for receiving a data packet sent to a second UE from a source transmitter” in claim 1, line 2-3, or “means for receiving an acknowledgment 
For purposes of examination, the examiner’s interpretation is “the means for receiving the ACK/NACK transmitted by the second UE to the source transmitter further comprises means for receiving configuration information” in claim 23, lines 1-2. Whether the intent is for the limitation “the receiving means further comprising means for receiving configuration information” to be “the means for receiving the ACK/NACK transmitted by the second UE to the source transmitter further comprises means for receiving configuration information,” or not, correction is required for claim 23 to be definite.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 13-14, 22-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chae ‘028 (US 2020/0163028, “Chae ‘028”), in view of Seo ‘186 (US 2017/0181186, “Seo ‘186”).
Regarding claims 1, 22, and 30, Chae ‘028 discloses apparatus for wireless communications (FIG. 12; relay UE), comprising:
means for receiving a data packet sent to a second UE from a source transmitter (FIGS. 12 and 15, para 53, 132, 166, and 170; a receiver of a relay UE receives a data packet sent on a downlink from eNB to a remote UE); and
means for transmitting the received data packet to the second UE (FIGS. 12 and 15, para 53, 132, 166, and 170; a transmitter of the relay UE transmits downlink data packets as it operates as a downlink transmission entity; the remote UE receives the downlink data packet through the relay UE; thus, the transmitter of the relay UE transmits the downlink data packet received from the eNB to the remote UE);
means for receiving an acknowledgement or a negative acknowledgement (ACK/NACK) transmitted by the second UE to the source transmitter (para 53, 132, 163, 166, and 170; the receiver of the relay UE receives an uplink data packet sent by the remote UE to the eNB, wherein the uplink data packet includes ACK/NACK information for the downlink data packet the remote UE received from the eNB); and
means for retransmitting the received ACK/NACK to the source transmitter (para 53, 132, 163, 166, and 170; the transmitter of the relay UE transmits the ACK/NACK information received from the remote UE, wherein the relay UE forwards the ACK/NACK information to the eNB; thus, the transmitter of the relay UE retransmits the received ACK/NACK information to the eNB).
However, Chae ‘028 does not specifically disclose means for identifying a failure of the second UE to receive the data packet.
Seo ‘186 teaches means for identifying a failure of the second UE to receive the data packet (FIG. 12, para 52, 91, and 109; a processor of a base station performs an action of determining that a UE has failed to successfully receive a data packet that includes a D2D data grant).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chae ‘028’s apparatus for wireless communications that retransmits to a source transmitter an ACK/NACK received from a second UE, to include Seo ‘186’s determining that a UE has failed to successfully receive a data packet that includes a D2D data grant The motivation for doing so would have been to provide cost reduction per bit, service availability increase, flexible frequency band use, and reasonable power consumption of user equipment (Seo ‘186, para 6).
Regarding claims 2 and 23, Chae ‘028 in combination with Seo ‘186 discloses all the limitations with respect to claims 1 and 22, respectively, as outlined above.
	Further, Chae ‘028 teaches wherein the receiving means further comprising means for receiving configuration information related to the retransmission of at least one of the data packet and the ACK/NACK message (para 151, 166, and 170; the receiver of the relay UE receives resource configuration information via RRC signaling, where the configured resources are for forwarding HARQ ACK; examiner notes that claim 23 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the means for receiving the ACK/NACK transmitted by the second UE to the source transmitter further comprises means for receiving configuration information related to the retransmission of at least one of the data packet and the ACK/NACK message”; further, examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), 
para 151; the configured resources are used for receiving the HARQ ACK, transmitting the HARQ ACK, and forwarding the ACK).
Regarding claim 13, Chae ‘028 discloses apparatus for wireless communication (FIG. 12; relay UE), comprising: 
a processor (FIG. 15, para 166 and 170; processor 23);
memory in electronic communication with the processor (FIG. 15, para 166 and 170; memory 24); and
instructions stored in the memory and executable by the processor (FIG. 15, para 173; software code is stored in the memory, and is executed by the processor) to cause the apparatus to:
receive a data packet sent to a second UE from a source transmitter (FIG. 12, para 53 and 132; a relay UE receives a data packet sent on a downlink from eNB to a remote UE);
transmit the received data packet to the second UE (FIG. 12, para 53 and 132; relay UE transmits downlink data packets as it operates as a downlink transmission entity; the remote UE receives the downlink data packet through the relay UE; thus, the relay UE transmits the downlink data packet received from the eNB to the remote UE);
receive an acknowledgement or a negative acknowledgement (ACK/NACK) transmitted by the second UE to the source transmitter (para 53, 132, and 163; relay UE receives an uplink data packet sent by the remote UE to the eNB, wherein the uplink data packet includes ACK/NACK information for the downlink data packet the remote UE received from the eNB); and
para 53, 132, and 163; relay UE transmits the ACK/NACK information received from the remote UE, wherein the relay UE forwards the ACK/NACK information to the eNB; thus, the relay UE retransmits the received ACK/NACK information to the eNB).
However, Chae ‘028 does not specifically disclose detect a failure of the second UE to receive the data packet. Further, although Chae ‘028 teaches transmit the received data packet to the second UE, Chae ‘028 does not specifically disclose transmit the received data packet to the second UE based on the detected failure.
Seo ‘186 teaches detect a failure of the second UE to receive the data packet (para 52 and 91; base station determines that a UE has failed to successfully receive a data packet that includes a D2D data grant); and
transmit the received data packet to the second UE based on the detected failure (para 52 and 91; base station determines that a UE has failed to successfully receive a data packet that includes a D2D data grant; based on the determination of UE’s failure, the base station retransmits the D2D data grant to the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chae ‘028’s apparatus for wireless communications that retransmits to a source transmitter an ACK/NACK received from a second UE, to include Seo ‘186’s determining that a UE has failed to successfully receive a data packet that includes a D2D data grant The motivation for doing so would have been to provide cost reduction per bit, service availability increase, flexible frequency band use, and reasonable power consumption of user equipment (Seo ‘186, para 6).
Regarding claim 14, Chae ‘028 in combination with Seo ‘186 discloses all the limitations with respect to claim 13, as outlined above.
Further, Chae ‘028 teaches further comprising instructions stored in the memory and executable by the processor to cause the apparatus to: receive configuration information related to the retransmission of at least one of the data packet and the ACK/NACK message (para 151; relay UE receives resource configuration information via RRC signaling, where the configured resources are for forwarding HARQ ACK; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
receive the data packet, transmit the data packet (para 53 and 103; data packets are received and transmitted based on a received resource pool configuration), receive the ACK/NACK, and retransmit the ACK/NACK based on the configuration information (para 151; the configured HARQ ACK resources are used for receiving the HARQ ACK and forwarding the ACK).
8.	Claims 3-4, 7, 9-12, 15-16, 19-21, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chae ‘028, in view of Seo ‘186, and further in view of Parantainen ‘422 (US 2020/181422, “Parantainen ‘422”).
Regarding claims 3 and 24, Chae ‘028 in combination with Seo ‘186 discloses all the limitations with respect to claims 1 and 23, respectively, as outlined above.
However, Chae ‘028 in combination with Seo ‘186 does not specifically disclose wherein the means for retransmitting the received ACK/NACK further comprises means for transmitting information identifying the original transmission from the source transmitter with which the ACK/NACK is associated.
Parantainen ‘422 teaches wherein the means for retransmitting the received ACK/NACK further comprises means for transmitting information identifying the original FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028 and Seo ‘186, to include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claims 4 and 25, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claims 3 and 24, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the original transmission comprises at least one of a link ID (para 13, 19, and 44; ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related, where the temporary downlink block flow is a link created for transferring data packets on a packet data channel; thus, information identifying the downlink block flow comprises identification of the downlink link; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a source ID, or a target ID.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to further include Parantainen ‘422, para 13 and 45).
Regarding claims 7 and 28, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claims 3 and 24, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the original transmission comprises a location of a resource on which the original data was transmitted by source transmitter (para 13, 44, and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted; the downlink block flow is transmitted by a base station as a source transmitter).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 15, Chae ‘028 in combination with Seo ‘186 discloses all the limitations with respect to claim 13, as outlined above.
Chae ‘028 teaches further comprising instructions stored in the memory and executable by the processor to cause the apparatus to transmit information from the source transmitter with which the ACK/NACK is associated when retransmitting the received ACK/NACK (para 53, 132, and 163; relay UE forwards to the eNB ACK/NACK information received from the remote UE, wherein the ACK/NACK information is for the downlink data packet the remote UE received from the eNB; thus, eNB transmits downlink data packet information with which the ACK/NACK information is associated, when the relay UE retransmits the received ACK/NACK).
Although Chae ‘028 in combination with Seo ‘186 teaches further comprising instructions stored in the memory and executable by the processor to cause the apparatus to transmit information from the source transmitter with which the ACK/NACK is associated when retransmitting the received ACK/NACK, Chae ‘028 in combination with Seo ‘186 does not specifically disclose transmit information identifying the original transmission from the source transmitter with which the ACK/NACK is associated.
Parantainen ‘422 teaches transmit information identifying the original transmission from the source transmitter with which the ACK/NACK is associated (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028 and Seo ‘186, to include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data Parantainen ‘422, para 13 and 45).
Regarding claims 9 and 19, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claims 3 and 15, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the original transmission comprises information obtained from the configuration information (para 44 and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted; thus, information identifying the downlink block flow is obtained from configuration information that includes the information identifying the downlink block flow and downlink block flow resource configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 10, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claim 3, as outlined above.
Further, Chae ‘028 teaches further comprising receiving control information associated with the transmission from the source transmitter to the second UE (para 152; the relay UE transmits an ACK on a PUCCH resource corresponding to a PDSCH of the remote UE; the relay UE receives PUCCH resource information such as an index of a control channel element (CCE) from the eNB; thus, the relay UE receives control information associated with the downlink transmission from the eNB to the remote UE).
Regarding claim 11, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claim 10, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the original transmission comprises information obtained from the control information (para 44 and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow; thus, information identifying the downlink block flow is obtained from control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claims 12 and 21, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claims 3 and 15, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the original transmission comprises information obtained from the ACK/NACK message (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related).
Parantainen ‘422, para 13 and 45).
Regarding claim 16, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claim 15, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the original transmission comprises at least one of a link ID (para 13, 19, and 44; ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related, where the temporary downlink block flow is a link created for transferring data packets on a packet data channel; thus, information identifying the downlink block flow comprises identification of the downlink link; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a source ID, a target ID, or a location of a resource on which the ACK/NACK was transmitted by the second UE.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to further include Parantainen ‘422’s ACK/NACK messages that include information that identifies a temporary downlink block flow, where the temporary downlink block flow is a link created for transferring data packets on a packet data channel. The motivation for doing so would have been to provide Parantainen ‘422, para 13 and 45).
Regarding claim 20, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claim 15, as outlined above.
Further, Chae ‘028 teaches further comprising instructions stored in the memory and executable by the processor to receive control information associated with the transmission from the source transmitter to the second UE (para 152; the relay UE transmits an ACK on a PUCCH resource corresponding to a PDSCH of the remote UE; the relay UE receives PUCCH resource information such as an index of a control channel element (CCE) from the eNB; thus, the relay UE receives control information associated with the downlink transmission from the eNB to the remote UE).
Furthermore, Parantainen ‘422 teaches, wherein the information identifying the original transmission comprises information obtained from the control information (para 44 and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow; thus, information identifying the downlink block flow is obtained from control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
	Claims 5-6, 17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chae ‘028, in view of Seo ‘186, further in view of Parantainen ‘422, and further in view of Islam ‘378 (US 2019/0246378, “Islam ‘378”).
Regarding claims 5 and 26, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claims 3 and 25, respectively, as outlined above.
However, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 does not specifically disclose wherein the information identifying the original transmission comprises a location of a resource on which the ACK/NACK was transmitted by the second UE.
Islam ‘378 teaches wherein the information identifying the original transmission comprises a location of a resource on which the ACK/NACK was transmitted by the second UE (para 5 and 85-87; downlink scheduling grant sent in downlink control information (DCI) includes time and frequency domain resource indication and ACK/NACK channel resource indication; thus, the time/frequency domain resources included in the DCI indicate downlink transmission that use the time/frequency domain resources; therefore, the DCI includes information identifying downlink transmission as transmission that uses the indicated time/frequency domain resources, and information indicating a location of the ACK/NACK resource).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to include Islam ‘378’s DCI that includes the time and frequency domain resource indication and ACK/NACK channel resource indication. The motivation for doing so would have been to increase the reliability of wireless communications in low signal-to-noise ratio (SNR) conditions, such as when a UE is at a cell edge (Islam ‘378, para 8-9).
Regarding claims 6, 17, and 27, Chae ‘028 in combination with Seo ‘186, Parantainen ‘422, and Islam ‘378 discloses all the limitations with respect to claims 5, 16, and 26, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the location of the resource on which the ACK/NACK was transmitted by the second UE includes one or more of an associated component carrier index, a cell index, a resource block index, a frame/slot/symbol index (para 44 and 46; information transmitted in a downlink control message identifies the uplink time slot on which acknowledgment messages are transmitted; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), and a resource ID and/or a format of a PUCCH or PDSCH resource.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, Parantainen ‘422, and Islam ‘378, to further include Parantainen ‘422’s information transmitted in a downlink control message identifies the uplink time slot on which acknowledgment messages are transmitted. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
10.	Claims 8, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chae ‘028, in view of Seo ‘186, further in view of Parantainen ‘422, and further in view of Ma ‘750 (US 2021/0273750, “Ma ‘750”).
Regarding claims 8, 18, and 29, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 discloses all the limitations with respect to claims 7, 16, and 28, respectively, as outlined above.
However, Chae ‘028 in combination with Seo ‘186 and Parantainen ‘422 does not specifically disclose wherein the location of a resource on which the original data was transmitted by source transmitter includes one or more of: a location of an associated PDSCH occasion, a location of an associated PDCCH occasion, an associated TRP index, an higher layer index associated with a CORESET, a HARQ ID, a transmission block (TB) index, a CBG index, a counter DAI, and a total DAL.
Ma ‘750 teaches wherein the location of a resource on which the original data was transmitted by source transmitter includes one or more of: a location of an associated PDSCH occasion, a location of an associated PDCCH occasion (para 105; terminal device determines PDCCH occasion based on indication information sent by a network device, wherein the information indicates a bitmap that indicates the PDCCH occasion; thus, resource location for downlink control data includes a location of the PDCCH occasion; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), an associated TRP index, an higher layer index associated with a CORESET, a HARQ ID, a transmission block (TB) index, a CBG index, a counter DAI, and a total DAL.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Chae ‘028, Seo ‘186, and Parantainen ‘422, to include Ma ‘750’s terminal device that determines PDCCH occasion based on indication information sent by the network device. The motivation for doing so would have been to address a requirement for an ACK/NACK feedback delay to be reduced (Ma ‘750, para 4).

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
12.	Claims 1-2 and 13-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 17-18 of copending Application No. 17/017558, respectively, in view of Chae ‘028. Claim 1 of pending application and claim 1 of copending application 17/017558 are compared below:

Pending Application 17/017574 claim 1
Co-pending application 17/017558 claim 1
A method for wireless communications at a first user equipment (UE)
A method for wireless communications at a first user equipment (UE)
receiving a data packet sent to a second UE
receiving a data packet sent … to a second UE
identifying a failure of the second UE to receive the data packet
identifying a failure of the second UE to receive the data packet
transmitting the received data packet to the second UE
transmitting the received data packet to the second UE


Although co-pending application 17/017558 claim 1 discloses receiving a data packet sent to a second UE, co-pending application 17/017558 claim 1 does not specifically disclose receiving a data packet sent to a second UE from a source transmitter. Further, co-pending application 17/017558 claim 1 does not specifically disclose receiving an acknowledgement or a negative acknowledgement (ACK/NACK) transmitted by the second UE to the source transmitter; and retransmitting the received ACK/NACK to the source transmitter.
Chae ‘028 teaches receiving a data packet sent to a second UE from a source transmitter (FIGS. 12, para 53 and 132; relay UE receives a data packet sent on a downlink from eNB to a remote UE); 
receiving an acknowledgement or a negative acknowledgement (ACK/NACK) transmitted by the second UE to the source transmitter (para 53, 132, and 163; relay UE receives an uplink data packet sent by the remote UE to the eNB, wherein the uplink data packet includes ACK/NACK information for the downlink data packet the remote UE received from the eNB); and
retransmitting the received ACK/NACK to the source transmitter (para 53, 132, and 163; relay UE transmits the ACK/NACK information received from the remote UE, wherein the relay UE forwards the ACK/NACK information to the eNB; thus, the transmitter of the relay UE retransmits the received ACK/NACK information to the eNB).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for wireless communications of co-pending application 17/017558 claim 1, to include Chae ‘028’s relay UE that receives a data packet sent on a downlink from eNB to a remote UE. The motivation for doing so would have been to provide a method for controlling sidelink transmission power by a relay UE in a wireless communication system (Chae ‘028, para 6).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474